     Case 2:20-cv-00100 Document 25 Filed 10/20/20 Page 1 of 7 PageID #: 135




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


BRIAN NORTHCRAFT,

               Plaintiff,

v.                                                 CIVIL ACTION NO: 2:20-CV-00100


WEST VIRGINIA DIVISION OF
CORRECTIONS AND REHABILITATION;
TIM BOWEN, Superintendent,
North Central Regional Jail &
Correctional Center;
CHAD BEAVER, Transport Officer,
North Central Regional Jail &
Correctional Center;
TIMOTHY HALE, Transport Officer,
North Central Regional Jail &
Correctional Center;
JOHN DOE, Correctional Officer,
North Central Regional Jail &
Correctional Center,

               Defendants.


               PLAINTIFF BRIAN NORTHCRAFT’S MEMORANDUM IN
                OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

       COMES NOW the plaintiff, Brian Northcraft, and in opposition to defendants’ Motion to

Dismiss states as follows:

I.     STATEMENT OF FACTS

       Plaintiff was incarcerated at North Central Regional Jail and Correctional Facility,

(hereinafter NCRJCF). On or about January 11, 2018, Plaintiff was instructed to enter a shower

stall next to his cell by Defendant Hale. Defendant Hale proceeded to spray Plaintiff with O.C.

spray unnecessarily and without cause and beat/struck Plaintiff while he was restrained.
      Case 2:20-cv-00100 Document 25 Filed 10/20/20 Page 2 of 7 PageID #: 136




Defendants Hale and Beaver then tied Plaintiff’s hands (that were cuffed behind his back) to his

shackles, effectively hogtying Plaintiff. Defendants then threw Plaintiff into the transport van

which caused Plaintiff to hit his head. Plaintiff was restrained this way for approximately two

hours during the trip. Additionally, Plaintiff had still not been decontaminated from the O.C. spray

at this time.

        While Defendants were transporting Plaintiff in the van, Plaintiff hit his face and leg in the

vehicle because he was not secured in a seat and had no way to control his movement due to the

nature in which he had been restrained. Defendants also stopped the transport van before reaching

the courthouse and Defendant Hale sprayed Plaintiff with O.C. again and Plaintiff’s head was

struck on the wall of the van. Defendant Hale continued to harass and assault Plaintiff on the return

ride to NCRJCF. When Plaintiff arrived back at NCRJCF, Defendant Hale forced Plaintiff to

spread his buttocks approximately four times and asked Plaintiff how it felt to be sexually

exploited.

II.     STANDARDS FOR REVIEWING MOTIONS TO DISMISS

        The standard for sustaining motions to dismiss filed pursuant to Fed.R.Civ.P. 12(b)(6) is

well settled in this Circuit:

        Like the district court, we must assume all well-pled facts to be true, and draw all
        reasonable inferences in Craddock's favor. Nemet Chevrolet, Ltd. v.
        Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009). However, "legal
        conclusions, elements of a cause of action, and bare assertions devoid of further
        factual enhancement fail to constitute well-pled facts for Rule 12(b)(6) purposes."
        Id. at 255 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed.
        2d 868 (2009)). The "'[f]actual allegations must be enough to raise a right to relief
        above the speculative level' and have 'enough facts to state a claim to relief that is
        plausible on its face.'" Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615
        n.26 (4th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570,
        127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
    Case 2:20-cv-00100 Document 25 Filed 10/20/20 Page 3 of 7 PageID #: 137




Craddock v. Lincoln National Life Insurance Co., 2013 U.S. App. Lexis 14797 at *5 to *6 (4th

Cir., filed July 22, 2013) (dismissal of action under Rule 12(b)(6) by district court vacated).

       Those same principles have been applied to considerations of motions to dismiss in more

local decisions:

               In assessing a motion to dismiss for failure to state a claim under Rule
       12(b)(6), a court must accept the factual allegations contained in the complaint as
       true. Advanced Health-Care Servs., Inc. v. Radford Cmty. Hosp., 910 F.2d 139, 143
       (4th Cir. 1990). Dismissal is appropriate only if "'it appears to be a certainty that
       the plaintiff would be entitled to no relief under any state of facts which could be
       proven in support of its claim.'" Id. at 143-44 (quoting Johnson v. Mueller, 415 F.2d
       354, 355 (4th Cir. 1969)); see also Rogers v. Jefferson-Pilot Life Ins. Co., 883 F.2d
       324, 325 (4th Cir. 1989).

RG Steele Wheeling, LLC v. Health Plan of the Upper Ohio Valley, Inc., 2013 U.S. Dist. 131138

at *8 to *9 (N.D.W.Va., filed September 13, 2013) (Judge Stamp) (most of motion to dismiss

overruled). At the same time, Judge Stamp pointed out the narrow parameters of such relief:

                A motion to dismiss for failure to state a claim under Rule 12(b)(6) should
       be granted only in very limited circumstances, as the pleading requirements of
       Federal Rule of Civil Procedure 8(a)(2) only mandate "a short and plain statement
       of a claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2).
       Still, to survive a motion to dismiss, the complaint must demonstrate the grounds
       to entitlement to relief with "more than labels and conclusions . . . factual
       allegations must be enough to raise a right to relief above the speculative level."
       Bell Atlantic v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929
       (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 663-666, 129 S. Ct. 1937, 173 L.
       Ed. 2d 868 (2009).

Id. at *9 (emphasis supplied) These same rules were also applied by Judge Berger in Elkins v.

Diversified Collection Services, Inc., 2013 U.S. Dist. Lexis 98101 at *7 to *10 (S.D.W.Va., filed

July 15, 2013)(Judge Berger)(motion to dismiss sustained in part, overruled in part). Because

Plaintiff’s Complaint meets or exceeds the pleading requirements under federal law, Defendants’

motion should be denied.
       Case 2:20-cv-00100 Document 25 Filed 10/20/20 Page 4 of 7 PageID #: 138




III.     LEGAL ARGUMENT

         A. Plaintiff’s Complaint Sets Forth Separate Facts/Incidents that Support Separate

Causes of Action Set Forth in the Complaint.

         Plaintiff’s claims for intentional infliction of emotional distress and outrageous conduct do

not arise out of the same misconduct as his claims for assault and battery. There are two distinct

actions of misconduct in this case that result in Counts I and V of the Complaint. The first

misconduct that occurred was when the Defendants sprayed Plaintiff with O.C. spray on multiple

occasions, beat/struck plaintiff, failed to properly secure plaintiff in the transport van causing

injury, and threatened further injury on Plaintiff during his transport to and from court. This

conduct forms the basis for Count V – Assault and Battery. The second misconduct that occurred

is when the Defendants forced Plaintiff to spread his buttocks approximately four times and then

asked Plaintiff how it felt to be sexually exploited. Complaint at 21. This incident subjected

Plaintiff to severe emotional distress, humiliation, embarrassment, mental distress and loss of

personal dignity. This conduct forms the basis for Count I – Intentional Infliction of Emotional

Distress/ Outrageous Conduct.

         In Settle v. Hall, (Civil Action No. 2:11-00307)(S.D. W.Va., 2012), the District Court ruled

that when an intentional infliction of emotional distress claim arises from a later event, then the

Criss redundancy does not arise and defendants are not entitled to a judgment as a matter of law

on that count. Just as in Settle, there are two distinct sets of events in this case. The first misconduct

created the claim for assault and battery as laid out in Count V. The second misconduct, when Mr.

Northcraft was “sexually exploited,” forms the factual basis for Count I of the complaint and is

clearly a distinct and separate cause of action.
    Case 2:20-cv-00100 Document 25 Filed 10/20/20 Page 5 of 7 PageID #: 139




       B. The Motion is Premature as Discovery has not yet Commenced.

       A dismissal of any claims based on duplicity is premature at this time, even if this Court

finds that the first and second causes of action arise out of the same misconduct. The West Virginia

Supreme Court case of Criss v. Criss, 356 S.E.2d 620 (W.Va. 1987) states it would be

inappropriate to allow a plaintiff to recover damages for a duplicitous claim arising from a singular

incident. Criss v. Criss, 356 S.E.2d 620, 622-23 (W.Va. 1987). Thus, Criss stands for the

proposition that a jury cannot award damages to a plaintiff twice for the same claim. However,

Criss does not hold that “duplicitous” claims cannot proceed past a motion to dismiss and into the

discovery phase of litigation.

       Rule 8(d) of the Federal Rules of Civil Procedure states, “A party may set out 2 or more

statements of a claim or defense alternatively or hypothetically, either in a single count or defense

or in separate ones.” Federal Rules of Civil Procedure 8(d)(2) (2019). The Federal Rules are

designed to allow Plaintiffs and Defendants to argue alternative or hypothetical theories in the

pleadings in order to effectively advocate on behalf of their clients without the benefit of having

completed the discovery process. In fact, the Federal Rules of Civil Procedure go even further and

allow a party to plead claims that are inconsistent with one another in order to adequately protect

a client’s interests at the outset of a case. Federal Rules of Civil Procedure 8(d)(3) (2019). When

a Plaintiff pleads alternative theories, Plaintiff should be allowed to complete discovery in order

to determine which legal theories are viable before any claims are dismissed as duplicitous. In the

instant case, the elements of Count I and V are different and discovery may prove one Count is a

viable legal theory while the other is not. To dismiss one of the Counts before discovery is

complete would be premature and may significantly prejudice the Plaintiff, as well as counsel’s

ability to adequately and zealously represent the interests of his client.
    Case 2:20-cv-00100 Document 25 Filed 10/20/20 Page 6 of 7 PageID #: 140




       Wherefore, Plaintiff respectfully requests that this Court enter an Order denying

Defendants’ Motion to Dismiss and awarding Plaintiff’s counsel all costs and fees incurred in

responding thereto.



                                                         BRIAN NORTHCRAFT,
                                                         By Counsel,

                                                         /s/ Paul M. Stroebel
                                                         Paul M. Stroebel, Esquire (Bar #5758)
                                                         Stroebel & Stroebel, PLLC
                                                         Post Office 2582
                                                         Charleston, WV 25329
                                                         Telephone: (304) 346-0197
                                                         paulstroeb@aol.com
     Case 2:20-cv-00100 Document 25 Filed 10/20/20 Page 7 of 7 PageID #: 141




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


BRIAN NORTHCRAFT,

              Plaintiff,

v.                                                    CIVIL ACTION NO: 2:20-CV-00100


WEST VIRGINIA DIVISION OF
CORRECTIONS AND REHABILITATION;
TIM BOWEN, Superintendent,
North Central Regional Jail &
Correctional Center;
CHAD BEAVER, Transport Officer,
North Central Regional Jail &
Correctional Center;
TIMOTHY HALE, Transport Officer,
North Central Regional Jail &
Correctional Center;
JOHN DOE, Correctional Officer,
North Central Regional Jail &
Correctional Center,

              Defendants.

                                CERTIFICATE OF SERVICE

       I, Paul M. Stroebel, counsel for the Plaintiff, hereby certify that a true and correct copy of

the foregoing “Plaintiff Brian Northcraft’s Memorandum in Opposition to Defendants’ Motion to

Dismiss” has been served electronically upon all counsel of record this 20th day of October 2020.




                                                             /s/ Paul M. Stroebel
                                                             Paul M. Stroebel, Esquire
